Case 2:19-cv-02126-PKH-MEF Document 51                Filed 10/08/20 Page 1 of 2 PageID #: 378




                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  FORT SMITH DIVISION

  HEATH LUNSFORD                                                                       PLAINTIFF

  v.                                   Civil No. 2:19-CV-02126

  SHANE DAVIS, et. al.                                                             DEFENDANTS


                                              ORDER

        This is a civil rights action filed by the Plaintiff pursuant to 42 U.S.C. § 1983. Plaintiff

 proceeds pro se and in forma pauperis. Currently before the Court is Plaintiff’s Motion to Produce

 Video. (ECF No. 50). As this motion is in substance a motion to compel, it will be construed and

 referred to as such in this Order.

        In a prior motion, Plaintiff sought copies of videos for the entire time he had been at the

 Scott County Jail, a period of almost a month, as well as the opportunity to take depositions of

 witnesses. (ECF No. 48). This motion was denied, and Plaintiff was advised to narrow his video

 request and direct that request to Defendants as part of the discovery process. (ECF No. 49).

 Plaintiff’s current Motion to Produce Video was sent to the Court rather than Defendants, and does

 not state that he either sent the request to Defendants or that he has attempted to confer with

 Defendants concerning any discovery disagreement before filing a motion to compel with the

 Court. As Plaintiff has been previously informed (ECF No. 39), he must first submit his discovery

 requests to Defendants and allow Defendants thirty (30) days to respond to such requests. Fed. R.

 Civ. P. 33-34. If Defendants fail to respond, or object, to any discovery requests within the thirty

 (30) day period, Plaintiff must then confer or attempt to confer with the Defendants’ counsel in a

 good faith effort to obtain the requested information before seeking court intervention. Fed. R.

 Civ. P. 37(a)(3)(B) and Local Rule 7.2(g). His pending Motion (ECF No. 50) is, therefore,

                                                  1
Case 2:19-cv-02126-PKH-MEF Document 51               Filed 10/08/20 Page 2 of 2 PageID #: 379




 DENIED.

        The current discovery deadline is this case, as previously extended, is October 12, 2020.

 (ECF No. 47). To allow the Plaintiff to submit his discovery requests to Defendants, the discovery

 deadline in this case is extended to November 30, 2020, and the dispositive motion deadline is

 extended to December 30, 2020.

        IT IS SO ORDERED this 8th day of October 2020.

                                                     /s/   Mark E. Ford
                                                     HON. MARK E. FORD
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 2
